Exhibit 10.40

 

Loan Agreement

 

Dated as of April 14, 2003

 

NATURADE, INC., a Delaware corporation (“Borrower”), on the one hand, and the
lender parties set forth on Schedule I hereto (each a “Lender” and collectively
the “Lender Group”) on the other hand, hereby agree as of the Effective Date
(defined in Section 6.11 below) as follows:

 

1.                                       Amounts and Terms of the Advances.

 

1.1                                 The Advances.

 

(a)                                  Lender Group agrees, on the terms and
conditions hereinafter set forth, to consider making advances (the “Advances”)
to Borrower from time to time on any day of the year on which banks are not
required or authorized to close in San Francisco (a “Business Day”) during the
period from the date hereof until December 31, 2004 (the “Termination Date”) in
an aggregate principal amount not to exceed seven hundred fifty thousand United
States dollars (US$750,000) (the “Commitment”).  The aggregate amount advanced
by each Lender shall not exceed the amount set forth beside such Lender’s name
on Schedule I;

 

(b)                                 The aggregate amount of each Advance, and
the amount advanced by each Lender, shall be set forth on the Schedule of
Advances attached as Schedule II;

 

(c)                                  Schedule I may be amended from time to time
by written notice by Collateral Agent (as defined below) to Borrower, to add
additional Lenders pursuant to Section 1.1(d), or to reallocate the maximum
amount of the Commitment to be advanced by specified Lenders;

 

(d)                                 Additional persons may from time to time be
added as Lenders hereunder by the execution and delivery to Borrower and Lender
Group of a Joinder to Loan Agreement substantially in the form of Exhibit A
hereto and delivery to Borrower of a Subordination Agreement in the form of
Exhibit C.

 

1.2                                 Making the Advances.

 

(a)                                  The initial advance in the amount of four
hundred fifty United States dollars (US$450,000) shall be made on or as soon as
practicable after the Effective date.

 

(b)                                 Each subsequent Advance shall be made on
notice, given not later than  11:00 A.M. (San Francisco time) on the third
Business Day prior to the date of the proposed Advance, by Borrower to Lender
Group in the manner set forth in

 

1

--------------------------------------------------------------------------------


 

Sections 1.8(d) and 6.2 below, specifying the date and amount of the Advance
requested.  Upon Lender Group’s receipt of such notice, Lender Group may
determine in its sole and complete discretion to make or not to make the
requested Advance (and in the event Lender Group determines to make the Advance,
the amount of Advances by each Lender).  Lender Group shall notify Borrower
whether Lender Group will make the Advance within two Business Days of Lender
Group’s receipt of the notice requesting the Advance; provided, however, that if
Lender Group does not notify Borrower of Lender Group’s agreement to make the
Advance within that period, Lender Group shall be deemed to have notified
Borrower that Lender Group will not make the Advance, and no further notice of
Lender Group shall be required hereunder.  If Lender Group notifies Borrower of
Lender Group’s agreement to make the Advance requested by Borrower, upon
fulfillment of the applicable conditions set forth in Section 2, Lender Group
will pay the Advance to Borrower in same day funds by wire transfer to
Borrower’s account for wire transfers.

 

(c)                                  Each Advance made by a Lender shall be
deemed to be made by such Lender severally (and not jointly with other members
of Lender Group) and shall be evidenced by a promissory note in favor of each
such member substantially in the form of Exhibit B hereto (each, a “Note”).  All
other rights and obligations of “Lender Group” hereunder shall be deemed to
apply to each Lender severally (and not jointly) and all references to “Lender
Group” in this Agreement shall be so interpreted and construed, provided,
however, that the rights of any Lender hereunder may only be exercised through
the Collateral Agent as provided herein.

 

(d)                                 Each notice from Borrower to Lender Group
requesting an Advance shall be irrevocable and binding on Borrower.  Borrower
shall indemnify Lender Group against any loss, cost or expense incurred by
Lender Group as a result of any failure to fulfill on or before the date
specified in such notice for the Advance the applicable conditions set forth in
Section 2, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or reemployment of funds acquired by Lender Group to
fund the Advance when the Advance, as a result of such failure, is not made on
such date.

 

1.3                                 Repayment.  Borrower shall repay the
aggregate unpaid principal amount of all Advances, together with all amounts of
interest then accrued thereon, on or before the Termination Date.

 

1.4                                 Interest.  On the last Business Day of each
calendar quarter beginning after the date hereof, Borrower shall pay to Lender
Group all amounts of interest then accrued and unpaid with respect to the
Advances as provided below.  Borrower shall pay interest on the unpaid principal
amount of each Advance from the date of such Advance until such principal amount
shall be paid in full, at the rate of fifteen percent (15%) per annum; provided,
however that any amount of principal which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal at all times to seventeen percent (17%) per
annum.  Accrued and unpaid interest shall compound quarterly at the rate of
fifteen percent (15%) per annum from the date first due.

 

2

--------------------------------------------------------------------------------


 

1.5                                 Prepayments.  Borrower may, upon at least
thirty (30) calendar days’ notice to Lender Group stating the proposed date and
principal amount of the prepayment, prepay the outstanding principal amounts of
the Advances in whole or in part, together with accrued interest to the date of
such prepayment on the principal amount prepaid to each Lender in proportion to
the Lender’s Pro Rata Share; provided, however, that each partial prepayment
shall be in an aggregate principal amount not less than one hundred thousand
United States dollars (US$100,000); and provided further that upon giving such
notice Borrower will be obligated to make prepayment described therein.

 

1.6                                 Payments and Computations.

 

(a)                                  Borrower shall make each payment hereunder
not later than 11:00 a.m. (San Francisco time) on the day when due in United
States dollars to each Lender at its address provided in Schedule I in same day
funds.  All payments of principal and interest shall be made in proportion to
the Pro Rata Share of each Lender.

 

(b)                                 All computations of interest shall be made
by Lender Group on the basis of a year of 365 or 366 days, as the case may be,
in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.  Each determination by Lender Group of any amount of interest payable
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)                                  Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest.

 

1.7                                 Grant of Security.  Borrower hereby assigns
and pledges to Lender Group, and hereby grants to HHB, as collateral agent for
Lender Group (the “Collateral Agent”), a security interest in the following
(collectively, the “Collateral”):

 

(a)                                  all current or hereafter acquired or
arising Equipment, General Intangibles, Inventory, Receivables, Investment
Property, deposit accounts, letters of credit, proceeds of letters of credit,
chattel paper and all sums on deposit in any collateral account established for
the benefit of any lender,  and any items in any lockbox established for the
benefit of any lender, together with (i) all substitutions and replacements for
and products of any of the foregoing; (ii) proceeds of any and all of the
foregoing; (iii) in the case of all tangible goods, all accessions; (iv) all
accessories, attachments, parts, equipment and repairs now or hereafter attached
or affixed to or used in connection with any tangible goods; (v) all warehouse
receipts, bills of lading and other documents of title now or hereafter covering
such goods; and (vi) any life insurance policy owned by Borrower.

 

(b)                                 “Equipment” means all of Borrower’s
equipment, as such term is defined in the UCC, whether now owned or hereafter
acquired, including but not limited to all present and future machinery,
vehicles, furniture, fixtures, manufacturing

 

3

--------------------------------------------------------------------------------


 

equipment, shop equipment, office and recordkeeping equipment, parts, tools and
supplies;

 

(c)                                  “General Intangibles” means all of
Borrower’s general intangibles, as such term is defined in the UCC, whether now
owned or hereafter acquired, including (without limitation) all present and
future patents, patent applications, copyrights, trademarks, trade names, trade
secrets, customer or supplier lists and contracts, manuals, operating
instructions, permits, franchises, the right to use Borrower’s name, and the
goodwill of Borrower’s business;

 

(d)                                 “Inventory” means all of Borrower’s
inventory, as such term is defined in the UCC, whether now owned or hereafter
acquired, whether consisting of whole goods, spare parts or components, supplies
or materials, whether acquired, held or furnished for sale, for lease or under
service contracts or for manufacture or processing, and wherever located;

 

(e)                                  “Receivables” means each and every right of
Borrower to the payment of money, whether such right to payment now exists or
hereafter arises, whether such right to payment arises out of a sale, lease or
other disposition of goods or other property, out of a rendering of services,
out of a loan, out of the overpayment of taxes or other liabilities, or
otherwise arises under any contract or agreement, whether such right to payment
is created, generated or earned by Borrower or by some other person who
subsequently transfers such person’s interest to Borrower, whether such right to
payment is or is not already earned by performance, and howsoever such right to
payment may be evidenced, together with all other rights and interests
(including all liens and security interests) which Borrower may at any time have
by law or agreement against any account debtor or other obligor obligated to
make any such payment or against any property of such account debtor or other
obligor; all including but not limited to all present and future accounts,
contract rights, loans and obligations receivable, chattel papers, bonds, notes
and other debt instruments, tax refunds and rights to payment in the nature of
general intangibles;

 

(f)                                    “Investment Property” means all of
Borrower’s investment property, as such term is defined in the UCC, whether now
owned or hereafter acquired, including but not limited to all securities,
security entitlements, securities accounts, commodity contracts, commodity
accounts, stocks, bonds, mutual fund shares, money market shares and U.S.
Government securities; and

 

(g)                                 “UCC” means the Uniform Commercial Code as
in effect from time to time in California, or in any other state whose laws are
held to govern this Agreement or any portion hereof.

 

1.8                                 Collateral Agency and Intercreditor
Provisions.

 

(a)                                  “Required Combined Lenders” means, from
time to time, Lenders whose Pro Rata Shares aggregate more than fifty percent
(50%), as such percentage is determined under the definition of Pro Rata Share
set forth below.

 

4

--------------------------------------------------------------------------------


 

(b)                                 “Pro Rata Share” means at any time, with
respect to a Lender, a fraction (expressed as a percentage), the numerator of
which is the aggregate outstanding principal amount of Advances then owing to
such Lender and the denominator of which is the aggregate outstanding principal
amount of all Advances then owing to Lender Group.

 

(c)                                  Each Lender hereby irrevocably appoints and
authorizes HHB to act as its collateral agent (“Collateral Agent”), and HHB
agrees to act as Collateral Agent for such Lenders, pursuant to the terms of
this Agreement.

 

(d)                                 All notices and other communications to
Lender Group from Borrower shall be made to Collateral Agent, and all notices
and other communications from Lender Group to Borrower shall be made by
Collateral Agent on behalf of Lender Group.  Borrower shall be entitled to treat
notice delivered to Collateral Agent as notice delivered to each Lender at the
time of delivery to Collateral Agent.  Borrower shall be entitled to rely on all
communications of Collateral Agent as communications of Lender Group and of each
Lender, irrespective of any conflicting communication or instruction received
from any Lender, and to rely on representations of actions by any Lender or of
the Required Combined Lenders contained in a communication of the Collateral
Agent as complete and accurate without further inquiry.

 

(e)                                  HHB agrees that so long as it acts as
Collateral Agent hereunder it shall promptly provide a copy of all
communications received or made on behalf of Lending Group to each other Lender.

 

(f)                                    Each Lender agrees that no Lender shall
have any independent right of action against the Collateral or any part thereof
under the Notes or this Agreement, but that all such actions shall be taken
through Collateral Agent, and that the rights and remedies of Collateral Agent
hereunder shall only be exercised at the direction of the Required Combined
Lenders (notwithstanding the occurrence of any Event of Default hereunder or
acceleration of the obligations hereunder or under any Note).  Collateral Agent
hereby agrees (and each Lender acknowledges such agreement) that it shall not
enforce the security interests of any individual Lender in the Collateral
without the direction and consent of the Required Combined Lenders.

 

(g)                                 Each Lender agrees that no Lender shall
bring any action against, or make any demand upon, Borrower under any Note or
this Agreement, and that the Collateral Agent may bring any such action or
demand on behalf of Lender Group or any Lender, with the prior written consent
of the Required Combined Lenders.

 

(h)                                 Upon its receipt of any proceeds of the
Collateral, Collateral Agent shall disburse such proceeds as follows:

 

(i)                                     First, to the costs and expenses of
Collateral Agent incurred in connection with the enforcement of this Agreement;

 

(ii)                                  Second, to the Lenders ratably in
accordance with their Pro Rata Shares until the obligations under the Notes are
satisfied; and

 

5

--------------------------------------------------------------------------------


 

(iii)                               Finally, to the person or persons otherwise
legally entitled thereto.

 

(i)                                     Each Lender shall promptly put in the
custody, possession or control of the Collateral Agent for disposition or
distribution in accordance with the provisions of this Section any Collateral,
or proceeds therefrom, over which such Lender obtains custody, control or
possession.  Until such time as each Lender shall have complied with the
provisions of the immediately preceding sentence, such Lender shall be deemed to
hold such Collateral or proceeds in trust for Lender Group.

 

(j)                                     No Lender shall have an independent
right to initiate an action or actions in any proceeding under the Bankruptcy
Code of the United States of America, as amended from time to time, and all
other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws from time to time in effect affecting the rights of creditors
generally (“Debtor Relief Laws”), and to appear or be heard on any matter before
the bankruptcy or other applicable court in any such proceeding.  Collateral
Agent shall exclusively be entitled to initiate such actions on behalf of Lender
Group or any Lender, or to appear and be heard on any matter before the
bankruptcy or other applicable court in any such proceeding as the
representative of Lender Group or any Lender, in each case with the
authorization or consent of the Required Combined Lenders.  Collateral Agent is
authorized in any such proceeding to enter into any agreement for, or give any
authorization or consent with respect to, the postpetition usage of Collateral,
provided such agreement, authorization or consent has been approved in writing
by the Required Combined Lenders.  This Agreement shall survive the commencement
of any proceeding under a Debtor Relief Law.

 

(k)                                  Each Lender waives any right it may now or
hereafter have to require Collateral Agent to marshal assets, to exercise rights
or remedies in a particular manner, or to forbear exercising such rights and
remedies in any particular manner or order.

 

1.9                                 Security for Obligations.  This Agreement
secures the repayment of all obligations of Borrower now or hereafter existing
under this Agreement and any other document or instrument delivered in
connection herewith, whether for principal, interest, fees, expenses or
otherwise (all such obligations being the “Secured Obligations”).  Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and would be owed by
Borrower to Lender Group but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving Borrower.

 

1.10                           Borrower Remains Liable.  Anything herein to the
contrary notwithstanding, (a) Borrower shall remain liable under the contracts
and agreements included in the Collateral to the extent set forth therein to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by Lender Group of any of
the rights hereunder shall not release Borrower from any of its duties or
obligations under the contracts and agreements included in the Collateral and
(c) Lender Group shall have no

 

6

--------------------------------------------------------------------------------


 

obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall Lender Group be obligated to
perform any of the obligations or duties of Borrower thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

 

1.11                           Further Assurances.

 

(a)                                  Borrower agrees that from time to time, at
the expense of Borrower, Borrower will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Collateral Agent, on behalf of Lender Group, may reasonably
request, in order to perfect and protect any pledge, assignment or security
interest granted or purported to be granted hereby or to enable Collateral Agent
on behalf of Lender Group to exercise and enforce its right and remedies
hereunder with respect to any Collateral.

 

(b)                                 Borrower hereby authorizes Collateral Agent,
on behalf of Lender Group, to file one or more financing or continuation
statements, and amendments thereto, relating to all or any part of the
Collateral without the signature of Borrower where permitted by law.  Photocopy
or other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

 

(c)                                  Borrower will furnish to the Collateral
Agent from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.

 

1.12                           As To Equipment and Inventory.

 

(a)                                  Borrower shall keep the Equipment and
Inventory (other than Inventory sold in the ordinary course of business) at
Borrower’s property at 14370 Myford Road, Irvine, California.

 

(b)                                 Borrower shall cause the Equipment to be
maintained and preserved in the same condition, repair and working order as when
new, ordinary wear and tear excepted, and in accordance with any manufacturer’s
manual, and shall forthwith, or in the case of any material loss or damage to
any of the Equipment as quickly as practicable after the occurrence thereof,
make or cause to be made all repairs, replacements and other improvements in
connection therewith that are necessary or desirable to such end.  Borrower
shall promptly furnish to Collateral Agent a statement respecting any material
loss or damage to any of the Equipment.

 

(c)                                  Borrower shall pay promptly when due all
property and other taxes, assessments and governmental charges or levies imposed
upon, and all claims (including claims for labor, materials and supplies)
against, the Equipment and Inventory.  In producing the Inventory, Borrower
shall comply with all requirements of the Fair Labor Standards Act.

 

7

--------------------------------------------------------------------------------


 

1.13                           Insurance.  Borrower shall, at its own expense,
maintain insurance with respect to the Equipment and Inventory in such amounts,
against such risks, in such form and with such insurers, as shall be reasonably
satisfactory to Collateral Agent from time to time.  Further, Borrower shall, at
the request of Collateral Agent, duly exercise and deliver instruments of
assignment of such insurance policies to comply with the requirements of this
Agreement and cause the insurers to acknowledge notice of such assignment.

 

1.14                           Collateral Agent’s Duties.  The powers conferred
on Collateral Agent hereunder are solely to protect its and Lender Group’s
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral.

 

1.15                           Continuing Security Interest.  This Agreement
shall create a continuing security interest in the Collateral and shall
(a) remain in full force and effect until the later of the indefeasible cash
payment in full of the Secured Obligations and the Termination Date, (b) be
binding upon Borrower, its successors and assigns and (c) inure, together with
the rights and remedies of the Collateral Agent on behalf of Lender Group
hereunder, to the benefit of Collateral Agent and Lender Group, and their
respective successors, transferees and assigns.

 

1.16                           Release and Termination.  Upon the indefeasible
cash payment in full of the Secured Obligations, the pledge, assignment and
security interest granted hereby shall terminate and all rights to Collateral
shall revert to Borrower.  Upon any such termination, Collateral Agent and
Lender Group will, at Borrower’s expense, execute and deliver to Borrower such
documents as Borrower shall reasonably request to evidence such termination.

 

1.17                           Indemnification of Collateral Agent.  Borrower
and each Lender agree to indemnify and hold harmless Collateral Agent for all
liability, loss, damage, cost, or expense (including, without limitation,
reasonable attorneys’ fees and expenses, whether incurred at the trial,
pretrial, or appellate level) arising from or relating to the actions of
Collateral Agent hereunder, except to the extent such liability, loss, damage,
cost, or expense resulted from gross negligence or willful misconduct of
Collateral Agent.

 

1.18                           Indemnification of Borrower.  Each Lender agrees
to indemnify and hold harmless Borrower for all liability, loss, damage, cost,
or expense (including, without limitation, reasonable attorneys’ fees and
expenses, whether incurred at the trial, pretrial, or appellate level) arising
from or relating to actions in conformance with the terms and conditions of this
Agreement that are made in reasonable reliance on a communication by Collateral
Agent as an instruction or notice of Lender Group or any Lender.

 

1.19                           Resignation and Substitution of Collateral
Agent.  Collateral Agent may resign at any time by the giving of 30 days’
advance written notice to each Lender.  In the event of resignation or
incapacity of Collateral Agent, a replacement therefor shall be elected by the
Required Combined Lenders.

 

8

--------------------------------------------------------------------------------


 

1.20                           Notices by Collateral Agent to Lenders.  All
notices and other communications between Collateral Agent and any Lender shall
be made in writing (including facsimile communication) and mailed, telecopied or
delivered, in the case of a Lender to the address provided by such Lender in
Schedule I, or at such other address as shall be designated by such Lender in a
written notice to Collateral Agent, and in the case of Collateral Agent to the
address provided in Section 6.2, or at such other address as shall be designated
by Collateral Agent in a written notice to each Lender. 

 

2.                                       Conditions of Lending.

 

2.1                                 Condition Precedent to Initial Advance. 
Lender Group shall have no obligation to make any Advance hereunder until such
time (if any) as Lender Group has notified Borrower of Lender Group’s agreement,
in Lender Group’s sole and complete discretion, to make a requested Advance as
provided in Section 1 above.  Upon Lender Group’s agreement (if any) to make the
initial Advance, unless waived by Lender Group, the obligation of Lender Group
to make such initial Advance is subject to the further condition precedent that
Lender Group shall have received on or before the day of such Advance such
documents as Lender Group shall reasonably request.

 

2.2                                 Conditions Precedent to All Advances. 
Lender Group shall have no obligation to make any Advance hereunder until such
time (if any) as Lender Group has notified Borrower of Lender Group’s agreement,
in Lender Group’s sole and complete discretion, to make a requested Advance as
provided in Section 1 above.  Upon Lender Group’s agreement (if any) to make an
Advance (including the initial Advance), Lender Group’s obligation to make such
Advance shall be subject to the further condition precedent that on the date of
such Advance no event has occurred and is continuing, or would result from such
Advance or from the use of the proceeds thereof, which constitutes an Event of
Default (as defined in Section 3.1 hereof) or would constitute an Event of
Default but for the requirement that notice be given or time elapse or both.

 

3.                                       Events of Default.

 

3.1                                 Events of Default.  If any of the following
events (each an “Event of Default”) shall occur and be continuing:

 

(a)                                  Borrower fails to pay any principal of, or
interest on, any Advance when the same becomes due and payable; or

 

(b)                                 Borrower fails to perform or observe any
material term, covenant or agreement contained in this Agreement (other than
those specified in Section 3.1(a)) on its part to be performed or observed and
if such failure shall remain unremedied for 10 days after written notice thereof
shall have been given to Borrower by Collateral Agent;

 

(c)                                  Borrower shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against Borrower seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of

 

9

--------------------------------------------------------------------------------


 

it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 30 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or if Borrower takes any corporate action to authorize
any of the actions set forth above in this subsection (c);

 

(d)                                 Borrower shall default on any bond,
debenture, note or other evidence of indebtedness of Borrower owed to any person
other than Wells Fargo Business Credit, Inc. (the “Bank”), or under any
indenture or other instrument under which any such evidence of indebtedness has
been issued or by which it is governed, or under any lease of any of the
premises where the Borrower conducts its business and has any rights of
possession, and the expiration of the applicable period of grace, if any,
specified in such evidence of indebtedness, indenture, other instrument or
lease; or

 

(e)                                  Borrower’s obligation to pay in full the
principal amount of any bond, debenture, note or other evidence of indebtedness
owed to any person shall be accelerated from its stated time of maturity and
become immediately due and payable, and such acceleration shall not be waived,
reversed or rescinded for a period of 30 days form the date of acceleration;

 

then, in any such event, Lender Group, upon written approval of Required
Combined Lenders, (i) may, by notice to Borrower, declare its obligation to make
Advances to be terminated, whereupon the same shall forthwith terminate, and
(ii) may, by notice to Borrower, declare the Advances, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest, or further
notice of any kind, all of which are hereby expressly waived by Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to Borrower under the Federal Bankruptcy Code, (A) the
obligation of Lender Group to make Advances shall automatically be terminated
and (B) the Advances and all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
Borrower.

 

4.                                       Representations by Lender Group.

 

(a)                                  Each Lender (i) is a sophisticated investor
with knowledge and experience in business and financial matters, (ii) has
received certain information concerning Borrower and has had the opportunity to
obtain additional information as desired in order to evaluate the merits and
risks inherent in the Notes, (iii) is able to bear the economic risk of
investment in the Notes, and (iv) is an accredited investor as defined under
Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “1933 Act”).

 

10

--------------------------------------------------------------------------------


 

(b)                                 By accepting the Notes, each Lender
acknowledges that the Notes shall be acquired for investment and not for
distribution, as that term is used in the 1933 Act, unless in the opinion of
legal counsel to Borrower such distribution is in compliance with or exempt from
the registration requirements of the 1933 Act, and each Lender further
acknowledges and understands that the Notes may have to be held indefinitely
unless they have been or are subsequently registered under the 1933 Act or an
exemption from such registration is available; each Lender understands that the
certificates evidencing the Notes will be imprinted with a legend substantially
as follows:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”).  These securities have been
acquired for investment and not with a view to distribution or resale, and may
not be sold, mortgaged, pledged, hypothecated or otherwise transferred without
an effective registration statement for such securities under the Act, or unless
an exemption from registration is available with respect to any proposed sale or
transfer.”

 

(c)                                  Each Lender acknowledges and understands
that such Lender may have to bear the economic risk associated with the
investment in the Notes for an indefinite period of time because the Notes have
not been registered under the 1933 Act and, therefore, cannot be sold unless
they are so registered or an exemption from registration is available with
respect to any proposed sale or transfer.

 

5.                                       Certain Corporate Transactions. 
Nothing in this Agreement shall in any way prohibit Borrower from merging with
or consolidating into another corporation, or from selling or transferring all
or substantially all of its assets, or from distributing all or substantially
all of its assets to its stockholders in liquidation, or from dissolving and
terminating its corporate existence.  In the event Borrower merges or
consolidates with another corporation, or all or substantially all of Borrower’s
capital stock or assets are acquired by or are subject to a tender offer of
another corporation, entity or person (collectively, together with each event
described in the immediately preceding sentence, “Control Events”), and the
surviving or acquiring corporation, person or entity issues shares of stock or
other consideration to Borrower’s stockholders in connection with the merger,
consolidation or acquisition, the surviving or acquiring corporation shall adopt
this Agreement.

 

6.                                       Miscellaneous.

 

6.1                                 Amendments, Etc.  No amendment or waiver of
any provision of this Agreement, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Collateral Agent on behalf of Lender Group, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

11

--------------------------------------------------------------------------------


 

6.2                                 Notices, Etc.  All notices and other
communications provided for hereunder between Borrower on the one hand, and
Lender Group, any Lender and Collateral Agent on the other hand, shall be in
writing (including facsimile communication) and mailed, telecopied or delivered,
if to Borrower, at its address at

 

Naturade, Inc...

14370 Myford Road, Suite 100

Irvine, California  92606

Attention:  Chief Financial Officer

Facsimile:  (714) 573-4816

 

with a copy (which shall not comprise notice) to

 

Sheppard, Mullin, Richter & Hampton LLP

333 South Hope Street, 48th Floor

Los Angeles, California 90071

Facsimile:  213-620-1398

Attention:  Charles S. Kaufman, Esq.

 

and if to Collateral Agent, at its address at:

 

Health Holdings and Botanicals, LLC

c/o Doyle & Boissiere LLC

330 Primrose Road, Suite 500

Burlingame, California 94010

Facsimile:  (650) 685-8711

 

with a copy (which shall not comprise notice) to:

 

Heller Ehrman White & McAuliffe LLP

601 South Figueroa Street

Los Angeles, CA

90017-5758

Facsimile:  (213) 614-1868

Attention: G. Thomas Stromberg Jr., Esq.

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party.  All such notices and communications
shall effective when actually received by the party notified.

 

6.3                                 No Waiver; Remedies.  No failure on the part
of Lender Group or any Lender to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

 

12

--------------------------------------------------------------------------------


 

6.4                                 Certain Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of Borrower’s financial statements.  As used herein the term “including” shall
be construed to mean “including, without limitation,” unless expressly stated to
the contrary.

 

6.5                                 Costs, Expenses and Taxes.

 

(a)                                  Borrower agrees to pay on demand all costs
and expenses in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement and the other
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for Collateral Agent and
Lender Group with respect thereto and with respect to advising Lender Group as
to its rights and responsibilities under this Agreement.  Borrower further
agrees to pay on demand all costs and expenses, if any (including reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement and the other
documents to be delivered hereunder, including, without limitation, reasonable
counsel fees and expenses in connection with the enforcement of rights under
this Section 6.5(a).  In addition, Borrower shall pay any and all stamp and
other taxes payable or determined to be payable in connection with the execution
and delivery of this Agreement and the other documents to be delivered
hereunder, and agrees to save Collateral Agent and Lender Group harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such taxes.

 

(b)                                 Borrower agrees to indemnify Collateral
Agent and Lender Group from and against any and all claims, losses and
liabilities growing out of or resulting from this Agreement (including, without
limitation, enforcement of this Agreement), except claims, losses or liabilities
resulting from gross negligence or willful misconduct of Collateral Agent or
Lender Group as determined by a final judgment of a court of competent
jurisdiction, and except to the extent arising from matters contemplated by
Section 1.18 above.

 

(c)                                  Borrower will upon demand pay to Collateral
Agent and Lender Group the amount of any and all reasonable expenses, including
the reasonable fees and expenses of its counsel and of any experts and agents,
that Collateral Agent and Lender Group may incur in connection with (i) the
administration of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral, (iii) the exercise or enforcement of any of the rights of
Collateral Agent and Lender Group hereunder or (iv) the failure by Borrower to
perform or observe any of the provisions hereof.

 

6.6                                 Right of Set-off.  Upon the occurrence and
during the continuance of any Event of Default, Lender Group, upon prior written
consent of the Required Combined Lenders, is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all amounts at any time held and other indebtedness at any time owing by
Lender Group to or for the credit or the account of Borrower against any and all
of the

 

13

--------------------------------------------------------------------------------


 

obligations of Borrower now or hereafter existing under this Agreement, whether
or not Lender Group shall have made any demand under this Agreement and although
such obligations may be unmatured.  Lender Group agrees promptly to notify
Borrower after any such set-off and application, provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of Lender Group under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which Lender Group may have.

 

6.7                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of Borrower and Collateral Agent and
Lender Group and their respective successors and assigns, except that Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Required Combined Lenders.

 

6.8                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California.

 

6.9                                 Usury.  Anything to the contrary appearing
in this Agreement notwithstanding, if any return, interest payment, or other
charge payable under this Agreement shall at any time exceed the maximum amount
chargeable by applicable law, then the applicable rate of return or interest
shall be the maximum rate permitted by applicable law.

 

6.10                           Subordination.  Borrower’s obligation under this
Agreement shall in all respects be subject and subordinate to Borrower’s
obligations to the Bank as provided in one or more Subordination Agreements to
be delivered to Borrower by each Lender substantially in the form of  Exhibit C
hereto.

 

6.11                           Effective Date.  This Agreement shall become
effective and binding on the parties hereto upon the later to occur of (i)
execution and delivery hereof by the parties hereto and (ii) the receipt of any
necessary consents to this Agreement and the transactions contemplated hereby
(such date of effectiveness is referred to herein as the “Effective Date”).

 

The next page is the signature page.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

NATURADE, INC.

 

 

 

/s/ Bill D. Stewart

 

 

Bill D. Stewart

 

Chief Executive Officer

 

 

 

 

 

HEALTH HOLDINGS AND BOTANICALS, LLC,

 

as a Lender and as Collateral Agent

 

 

 

/s/ William B. Doyle, Jr.

 

 

William B. Doyle, Jr.

 

Managing Member

 

 

 

 

 

DAVID A. WEIL

 

 

 

/s/ David A. Weil

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

JOINDER TO LOAN AGREEMENT OF NATURADE, INC.

 

The undersigned is executing and delivering this Joinder to Loan Agreement
(“Joinder Agreement”) pursuant to that certain Loan Agreement dated as of
April 14, 2003 (the “Loan Agreement”) by and among Naturade, Inc. (“Borrower”)
and the lender parties listed on Schedule I thereto (each a “Lender” and
collectively the “Lender Group”).

 

Any capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Loan Agreement.

 

By executing and delivering this Joinder Agreement to Borrower and Lender Group,
the undersigned (“Joining Party”) hereby agrees to become a party to, to be
bound by, and to comply with the provisions of the Loan Agreement in the same
manner as if he were an original signatory to such agreement.  Joining Party
further acknowledges and agrees that he shall be a “Lender,” as such term is
defined in the Loan Agreement, and that all notices and communications between
Joining Party and Borrower and all actions concerning collateral under the Loan
Agreement shall be made by Collateral Agent, as provided in the Loan Agreement.

 

Joining Party represents to Corporation and Lender Group that he is an
accredited investor as defined in Rule 501 of Regulation D under the Securities
Act of 1933, as amended.

 

The maximum amount of advances under the Loan Agreement, to be entered beside
the name and address of Joining Party on Schedule I to the Loan Agreement, is
$                 .

 

Contemporaneously with the delivery of this Joinder Agreement, the Joining Party
shall execute and deliver to Borrower a Subordination Agreement in the form of
Exhibit C to the Loan Agreement.

 

All notices and other communications provided for under the Loan Agreement to
Joining Party shall be as follows:

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

 

 

IN WITNESS WHEREOF, Joining Party has executed and delivered this Joinder to
Loan Agreement as of the       day of                          , 200  .

 

 

 

 

 

[type name]

 

ACKNOWLEDGED:

 

NATURADE, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

A

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Secured Promissory Note

 

THE NOTE REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD,
MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT FOR THIS NOTE UNDER THE ACT, OR UNLESS AN EXEMPTION FROM
REGISTRATION IS AVAILABLE WITH RESPECT TO ANY PROPOSED SALE OR TRANSFER.

 

PAYMENT WITH RESPECT TO THIS NOTE IS SUBJECT TO A SUBORDINATION AGREEMENT FOR
THE BENEFIT OF WELLS FARGO BUSINESS CREDIT, INC., DATED AS OF APRIL     , 2003
(THE “SUBORDINATION AGREEMENT”).  THE OBLIGOR WILL PROVIDE A COPY OF THE
SUBORDINATION AGREEMENT ON THE REQUEST OF THE HOLDER OF THIS NOTE.

 

$                      

 

Irvine, California

 

 

                    , 200   

 

FOR VALUE RECEIVED, NATURADE, INC., a Delaware corporation (“Obligor”), hereby
promises to pay to the order of                                       
(“Payee”), in lawful money of the United States at the address of Payee set
forth below, the amount of                                                ,
together with interest on the unpaid principal amount hereof.

 

Capitalized terms not otherwise defined in this Note shall have the meanings
assigned to them in the Loan Agreement (as defined below).

 

Interest shall be paid in arrears on the last Business Day of each calendar
quarter beginning after the date hereof, until the principal amount shall be
paid in full, at the rate of fifteen percent (15.00%) per annum, provided,
however that any amount of principal which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal at all times to seventeen percent (17%) per
annum.  Accrued and unpaid interest shall compound quarterly at the rate of
fifteen percent (15%) per annum from the date first due.

 

The principal amount and any accrued and unpaid interest shall be due and
payable in full on December 31, 2004, by electronic wire transfer of immediately
available funds or by mail to the address of the registered holder of this Note
in lawful money of the United States.

 

Borrower shall make each payment hereunder not later than 11:00 a.m. (San
Francisco time) on the day when due in United States dollars to each Lender at
its address provided in Schedule I to the Loan Agreement in same day funds.

 

B-1

--------------------------------------------------------------------------------


 

All computations of interest shall be made on the basis of a year of 365 or 366
days, as the case may be, in each case for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest is payable.

 

Whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest.

 

This Note may be prepaid, in whole or in part, upon at least thirty calendar
days’ notice to Payee, as further provided in the Loan Agreement.  Payments by
Obligor shall be applied first to any and all accrued interest through the
payment date and second to the principal remaining due hereunder.  Upon payment
in full of all principal and interest payable hereunder, this Note shall be
surrendered to Obligor for cancellation.

 

This Note is issued pursuant to and entitled to the benefits of the Loan
Agreement and related agreements by and between Obligor and Payee dated
April     , 2003 (“Loan Agreement”), and reference thereto is hereby made for a
more complete statement of the terms under which the loan evidenced hereby is to
be repaid, including the fact that the obligations under this Note are subject
to acceleration.  This Note is secured by certain collateral, more specifically
described in the Loan Agreement.

 

Obligor waives presentment, demand for performance, notice of nonperformance,
protest, notice of protest, and notice of dishonor.  No delay on the part of
Payee in exercising any right hereunder shall operate as a waiver of such right
under this Note.  This Note is being delivered in the State of California.  This
Note shall be governed in all respects by the laws of the State of California as
it applies to contracts between California residents, which are made and to be
performed in California.

 

If the indebtedness represented by this Note or any part thereof is collected at
law or in equity or in bankruptcy, receivership or other judicial proceedings or
if this Note is placed in the hands of attorneys for collection after default,
Obligor agrees to pay, in addition to the principal and interest payable herein,
reasonable attorneys’ fees and costs incurred by Payee.

 

The Obligor and the Payee intend to comply at all times with applicable usury
laws.  If at any time such laws would render usurious any amounts due under this
Note, then it is the Obligor’s and the Payee’s express intention that the
Obligor not be required to pay interest on this Note at a rate in excess of the
maximum lawful rate, that the provisions of this paragraph shall control over
all other provisions of this Note which may be in apparent conflict hereunder,
that such excess amount shall be immediately credited to the principal balance
of this Note (or, if this Note has been fully paid, refunded by the Payee to the
Obligor), and the provisions hereof shall be immediately reformed and the
amounts thereafter collectible under this Note reduced, without the necessity of
the execution of any further documents, so as to comply with the then applicable
usury law, but so as to permit the recovery of the fullest amount otherwise due
under this Note.  Any such crediting or refund shall not cure or waive any
default by the Obligor under this Note.  The term “applicable law” as used in
this Note shall mean the laws of the State of California or the laws of the
United States, whichever laws allow the greater rate of interest, as such laws
now exist or may be changed or amended or come into effect in the future.

 

B-2

--------------------------------------------------------------------------------


 

No modification, amendment or waiver of any provision of this Note shall be
effective unless approved in a writing specifically referring to this Note and
signed by Borrower and by Collateral Agent on behalf of Payee.

 

Each notice or other communication required or permitted hereunder (except
payment) shall be in writing and shall be deemed given or made (a) on the day
delivered if delivered in person to the party to whom it is directed, or by
overnight courier, (b) on the day delivery is confirmed by the recipient’s
signature if deposited in the United States Mail, certified, return receipt
requested, (c) on the day confirmed by the receiving facsimile machine if sent
by facsimile during regular business hours, in each case addressed to the party
to whom it is directed at the address set forth in the Loan Agreement.  Either
party may, by notice given at any time or from time to time, require that
subsequent notices be given at a different address.  Any payment shall be deemed
made upon receipt by Payee.

 

The next page is the signature page.

 

B-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Obligor has caused this Secured Promissory Note to be
executed and delivered by its duly authorized officer as of the date and at the
place first written above.

 

 

OBLIGOR:

NATURADE, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

Bill D. Stewart

 

 

 

Chief Executive Officer

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of

Subordination Agreement

([Name of Subordinated Creditor])

 

This Agreement, dated as of                       , 200  , is made by
                              , a                               
[corporation/limited liability company] (“Subordinated Creditor”), for the
benefit of Wells Fargo Business Credit, Inc., a Minnesota corporation
(“Lender”).

 

Naturade, Inc., a Delaware corporation (“Borrower”), is now or hereafter may be
indebted to Lender on account of loans or the other extensions of credit or
financial accommodations from Lender to Borrower, or to any other person under
the guaranty or endorsement of Borrower.

 

The Subordinated Creditor has made or may make loans or grant other financial
accommodations to Borrower.

 

As a condition to making any loan or extension of credit to Borrower, Lender has
required that Subordinated Creditor subordinate the payment of Subordinated
Creditor’s loans and other financial accommodations to the payment of any and
all indebtedness of Borrower to Lender.  Assisting Borrower in obtaining credit
accommodations from Lender and subordinating its interests pursuant to the terms
of this Agreement are in Subordinated Creditor’s best interest.

 

ACCORDINGLY, in consideration of the loans and other financial accommodations
that have been made and may hereafter be made by Lender for the benefit of
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Subordinated Creditor hereby
agrees as follows:

 

1.                                       Definitions.  As used herein, the
following terms have the meanings set forth below:

 

“Availability” has the meaning provided in the Credit and Security Agreement.

 

“Borrower Default” means Borrower’s failure to repay Lender Indebtedness, when
due, or Borrower’s failure to perform any material covenant contained in any
agreement or instrument evidencing, governing, or issued in connection with
Lender Indebtedness, including, but not limited to, the Credit and Security
Agreement.

 

“Collateral Agent” has the meaning set forth in the Loan Agreement.

 

“Credit and Security Agreement” means the Credit and Security Agreement dated as
of January 27, 2000 by and between Borrower and Lender as the same may hereafter
be amended, supplemented or restated from time to time.

 

“Lender Indebtedness” means each and every debt, liability and obligation of
every type and description which Borrower may now or at any time hereafter owe
to Lender, whether such debt, liability or obligation now exists or is hereafter
created or incurred, and whether it is or may be direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or joint, several or joint and several, all interest thereon,

 

C-1

--------------------------------------------------------------------------------


 

all renewals, extensions and modifications thereof and any notes issued in whole
or partial substitution therefor.

 

“Loan Agreement” means that certain Loan Agreement between Borrower,
Subordinated Creditor and certain other parties, dated as of April    , 2003.

 

“Subordinated Creditor Group” means, collectively, the Lender Group as defined
in the Loan Agreement.

 

“Subordinated Indebtedness” means all obligations arising under the Subordinated
Note and each and every other debt, liability and obligation of every type and
description which Borrower may now or at any time hereafter owe to Subordinated
Creditor, whether such debt, liability or obligation now exists or is hereafter
created or incurred, and whether it is or may be direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or joint, several or joint and several.

 

“Subordinated Note” means, collectively: (i) Borrower’s Secured Promissory Note,
dated as of                  , 200  , payable to the order of Subordinated
Creditor in the original principal amount of up to [$450,000], together with all
renewals, extensions and modifications thereof and any note or notes issued in
substitution therefor; and (ii) such additional notes of Borrower as may be made
payable to Subordinated Creditor pursuant to the Loan Agreement in aggregate
principal amount up to [$750,000].

 

2.                                       Subordination.  The payment of all of
the Subordinated Indebtedness is hereby expressly subordinated to the extent and
in the manner hereinafter set forth to the payment in full of Lender
Indebtedness; and regardless of any priority otherwise available to Subordinated
Creditor by law or by agreement, Lender shall hold a first security interest in
all collateral securing payment of Lender Indebtedness (the “Collateral”), and
any security interest claimed therein (including any proceeds thereof) by
Subordinated Creditor shall be and remain fully subordinate for all purposes to
the security interest of Lender therein for all purposes whatsoever until
payment in full of the Lender Indebtedness.

 

3.                                       Payments.

 

(a)                                  Until all of the Lender Indebtedness has
been paid in full, Subordinated Creditor shall not, without Lender’s prior
written consent, demand, receive or accept any payment (whether of principal,
interest or otherwise) from Borrower in respect of the Subordinated
Indebtedness, or exercise any right of or permit any setoff in respect of the
Subordinated Indebtedness; provided, however, that so long as there is no
Borrower Default, and there is Availability in an amount equal to (1) $250,000
minus (2)  the aggregate amount of all overdrafts by Borrower permitted by
Lender, Subordinated Creditor shall be entitled to receive all interest, when
due, on the Subordinated Indebtedness.

 

(b)                                 In the event that a Borrower Default has
occurred, which Borrower Default has been cured and remains cured for a period
of ninety (90) consecutive days and Availability is equal to an amount greater
than in an amount equal to (1) $250,000 minus (2)  the aggregate amount of all
overdrafts by Borrower permitted by Lender,  then

 

C-2

--------------------------------------------------------------------------------


 

Subordinated Creditor shall be entitled to receive all interest payments due
under any document evidencing Subordinated Indebtedness, including past due
interest, on the next regularly scheduled interest payment date.

 

4.                                       Receipt of Prohibited Payments.  If
Subordinated Creditor receives any payment on the Subordinated Indebtedness that
Subordinated Creditor is not entitled to receive under the provisions of this
Agreement, Subordinated Creditor will hold the amount so received in trust for
Lender and will forthwith turn over such payment to Lender in the form received
(except for the endorsement of Subordinated Creditor where necessary) for
application to then-existing Lender Indebtedness (whether or not due), in such
manner of application as Lender may deem appropriate.  If Subordinated Creditor
exercises any right of setoff which Subordinated Creditor is not permitted to
exercise under the provisions of this Agreement, Subordinated Creditor will
promptly pay over to Lender, in immediately available funds, an amount equal to
the amount of the claims or obligations offset.  If Subordinated Creditor fails
to make any endorsement required under this Agreement, Lender, or any of its
officers or employees or agents on behalf of Lender, is hereby irrevocably
appointed as the attorney-in-fact (which appointment is coupled with an
interest) for Subordinated Creditor to make such endorsement in Subordinated
Creditor’s name.

 

5.                                       Action on Subordinated Debt. 
Collateral Agent, on behalf of Subordinated Creditor Group, will not commence
any action or proceeding against Borrower to recover all or any part of the
Subordinated Indebtedness, or join with any creditor (unless Lender shall so
join) in bringing any proceeding against Borrower under any bankruptcy,
reorganization, readjustment of debt, arrangement of debt receivership,
liquidation or insolvency law or statute of the federal or any state government,
or take possession of, sell, or dispose of any Collateral, or exercise or
enforce any right or remedy available to Subordinated Creditor with respect to
any such Collateral, unless and until all Lender Indebtedness has been paid in
full.  Subordinated Creditor shall not commence any such action other than
through Collateral Agent.

 

6.                                       Action Concerning Collateral.

 

(a)                                  Notwithstanding any security interest now
held or hereafter acquired by Subordinated Creditor, Lender may take possession
of, sell, dispose of, and otherwise deal with all or any part of the Collateral,
and may enforce any right or remedy available to it with respect to the
Collateral, all without notice to or consent of Subordinated Creditor except as
specifically required by applicable law.

 

(b)                                 In addition, and without limiting the
generality of the foregoing, if a Borrower Default has occurred and is
continuing and Borrower intends to sell any Collateral to an unrelated third
party outside the ordinary course of business, Collateral Agent shall on
Subordinated Creditor’s behalf, upon Lender’s request, execute and deliver to
such purchaser such instruments as may reasonably be necessary to terminate and
release any security interest or lien Subordinated Creditor has in the
Collateral to be sold.

 

(c)                                  Lender shall have no duty to preserve,
protect, care for, insure, take possession of, collect, dispose of, or otherwise
realize upon any of the Collateral, and in no event shall Lender be deemed
Subordinated Creditor’s agent with respect to the

 

C-3

--------------------------------------------------------------------------------


 

Collateral.  All proceeds received by Lender with respect to any Collateral may
be applied, first, to pay or reimburse Lender for all costs and expenses
(including reasonable attorneys’ fees) incurred by Lender in connection with the
collection of such proceeds, and, second, to any indebtedness secured by
Lender’s security interest in that Collateral in arty order that it may choose.

 

7.                                       Bankruptcy and Insolvency.  In the
event of any receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization or arrangement with creditors, whether or not pursuant
to bankruptcy law, the sale of all or substantially all of the assets of
Borrower, dissolution, liquidation or any other marshalling of the assets or
liabilities of Borrower, Collateral Agent may, on behalf of Subordinated
Creditor, file all claims, proofs of claim or other instruments of similar
character necessary to enforce the obligations of Borrower in respect of the
Subordinated Indebtedness and will hold in trust for Lender and promptly pay
over to Lender in the form received (except for the endorsement of Subordinated
Creditor where necessary) for application to the then-existing Lender
Indebtedness, any and all moneys, dividends or other assets received in any such
proceedings on account of the Subordinated Indebtedness, unless and until all
Lender Indebtedness has been paid in full. If Collateral Agent, on behalf of
Subordinated Creditor, fails to take any such action within 30 days of being
entitled to do so, Lender, as attorney-in-fact for Subordinated Creditor, may
take such action on Subordinated Creditor’s behalf. The Subordinated Creditor
hereby irrevocably appoints Lender, or any of its officers or employees on
behalf of Lender, as the attorney-in-fact for Subordinated Creditor (which
appointment is coupled with an interest) with the power but not the duty to
demand, sue for, collect and receive any and all such moneys, dividends or other
assets received on account of the Subordinated Indebtedness and give acquittance
therefor and to file any claim, proof of claim or other instrument of similar
character regarding the Subordinated Indebtedness, to vote claims comprising
Subordinated Indebtedness to accept or reject any plan of partial or complete
liquidation, reorganization, arrangement, composition or extension, and to take
such other action in Lender’s own name or in the name of Subordinated Creditor
as Lender may deem necessary or advisable for the enforcement of the agreements
contained herein; and Subordinated Creditor will execute and deliver to Lender
such other and further powers-of-attorney or instruments as Lender may request
in order to accomplish the foregoing.

 

8.                                       Restrictive Legend; Transfer of
Subordinated Indebtedness.

 

(a)                                  The Subordinated Creditor will cause the
Subordinated Note and all other notes, bonds, debentures or other instruments
evidencing the Subordinated Indebtedness or any part thereof to contain a
specific statement thereon to the effect that the indebtedness thereby evidenced
is subject to the provisions of this Agreement, and Subordinated Creditor will
mark its books conspicuously to evidence the subordination effected hereby.
Attached hereto is a true and correct copy of the Subordinated Note bearing such
legend.  At the request of Lender, Subordinated Creditor shall deposit with
Lender the Subordinated Note and all of the other notes, bonds, debentures or
other instruments evidencing the Subordinated Indebtedness, which notes, bonds,
debentures or other instruments may be held by Lender so long as any Lender
Indebtedness remains outstanding.  The Subordinated Creditor is the lawful
holder of the Subordinated Note and has not transferred any interest therein to
any other person.  Without the prior written consent of Lender, which consent
shall not be unreasonably withheld, Subordinated

 

C-4

--------------------------------------------------------------------------------


 

Creditor will not assign, transfer or pledge to any other person any of the
Subordinated Indebtedness or agree to a discharge or forgiveness of the same so
long as there remains outstanding any of Lender Indebtedness.

 

(b)                                 Notwithstanding any other provision of this
Agreement, Subordinated Creditor may, without the consent of Lender: (i) change
its form of business entity; and (ii) assign, transfer or pledge the
Subordinated Indebtedness to one of its affiliates, provided assignee assumes
all obligations under this Subornation Agreement.

 

9.                                       Continuing Effect.  This Agreement
shall constitute a continuing agreement of subordination, and Lender may,
without notice to or consent by Subordinated Creditor, modify any term of Lender
Indebtedness in reliance upon this Agreement.  Without limiting the generality
of the foregoing, Lender may, at any time and from time to time, either before
or after receipt of any such notice of revocation, without the consent of or
notice to Subordinated Creditor and without incurring responsibility to
Subordinated Creditor or impairing or releasing any of Lender’s rights or any of
Subordinated Creditor’s obligations hereunder:

 

(a)                                  change the interest rate or change the
amount of payment or extend the time for payment or renew or otherwise alter the
terms of any Lender Indebtedness or any instrument evidencing the same in any
manner;

 

(b)                                 sell, exchange, release or otherwise deal
with any property at any time securing payment of Lender Indebtedness or any
part thereof;

 

(c)                                  release anyone liable in any manner for the
payment or collection of the Lender Indebtedness or any part thereof;

 

(d)                                 exercise or refrain from exercising any
right against Borrower or any other person (including Subordinated Creditor);
and

 

(e)                                  apply any sums received by Lender, by
whomsoever paid and however realized, to Lender Indebtedness in such manner as
Lender shall deem appropriate.

 

10.                                 No Commitment.  None of the provisions of
this Agreement shall be deemed or construed to constitute or imply any
commitment or obligation on the part of Lender to make any future loans or other
extensions of credit or financial accommodations to Borrower.

 

11.                                 Notice. All notices and other communications
hereunder shall be in writing and shall be (i) personally delivered, (ii)
transmitted by registered mail, postage prepaid, or (iii) transmitted by
facsimile, in each case addressed to the party to whom notice is being given at
its address as set forth below:

 

C-5

--------------------------------------------------------------------------------


 

If to Lender:

 

Wells Fargo Business Credit, Inc.

245 South Los Robles Avenue, Suite 600

Pasadena, California 91101

Attention:                      Account Executive

Facsimile:                         (626) 844-9063

 

If to Subordinated Creditor:

 

330 Primrose Road, Suite 500

Burlingame, CA  94104

Facsimile Number: (650) 685-8711

Attention:  Lionel P. Boissiere, President

Facsimile:                     (626) 844-9063

 

with a copy (which shall not comprise notice) to:

 

Heller Ehrman White & McAuliffe LLP

601 South Figueroa Street

Los Angeles, CA

90017-5758

Facsimile:  (213) 614-1868

Attention: G. Thomas Stromberg Jr., Esq.

 

or at such other address as may hereafter be designated in writing by that
party. All such notices or other communications shall be deemed to have been
given on (i) the date received if delivered personally, (ii) the date of posting
if delivered by mail, or (iii) the date of transmission if delivered by
facsimile.

 

12.                                 Conflict in Agreements. If the subordination
provisions of any instrument evidencing Subordinated Indebtedness conflict with
the terms of this Agreement, the terms of this Agreement shall govern the
relationship between Lender and Subordinated Creditor.

 

13.                                 No Waiver.  No waiver shall be deemed to be
made by Lender of any of its rights hereunder unless the same shall be in
writing signed on behalf of Lender, and each such waiver, if any, shall be a
waiver only with respect to the specific matter or matters to which the waiver
relates and shall in no way impair the rights of Lender or the obligations of
Subordinated Creditor to Lender in any other respect at any time.

 

14.                                 Binding Effect: Acceptance.  This Agreement
shall be binding upon Subordinated Creditor and Subordinated Creditor’s heirs,
legal representatives, successors and assigns and shall inure to the benefit of
Lender and its participants, successors and assigns irrespective of whether this
or any similar agreement is executed by any other Subordinated Creditor of
Borrower. Notice of acceptance by Lender of this Agreement or of reliance by
Lender upon this Agreement is hereby waived by Subordinated Creditor.

 

C-6

--------------------------------------------------------------------------------


 

15.                                 Miscellaneous.  The paragraph headings
herein are included for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.  This Agreement shall be governed by
the laws (other than conflict laws) of the State of California.  Each party
consents to the personal jurisdiction of the state and federal courts located in
the State of California in connection with any controversy related to this
Agreement, waives any argument that venue in any such forum is not convenient,
and agrees that any litigation initiated by any of them in connection with this
Agreement shall be venued in either the Superior Court of California,
Los Angeles County, California, or the United States District Court, Central
District, Los Angeles Division.  THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS ACKNOWLEDGMENT.

 

The next page is the signature page.

 

C-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Subordinated Creditor has executed this Subordination
Agreement as of the date and year first above-written.

 

 

[NAME]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

C-8

--------------------------------------------------------------------------------


 

Acknowledgment by Borrower

 

The undersigned, being the Borrower referred to in the foregoing Subordination
Agreement, hereby (i) acknowledges receipt of a copy thereof, (ii) agrees to all
of the terms and provisions thereof, (iii) agrees to and with Lender that it
shall make no payment on the Subordinated Indebtedness that Subordinated
Creditor would not be entitled to receive under the provisions of the Agreement,
(iv) agrees that any such payment will constitute a default under the Lender
Indebtedness, and (v) agrees to mark its books conspicuously to evidence the
subordination of the Subordinated Indebtedness effected hereby.

 

 

NATURADE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

C-9

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Lenders

 

Lender

 

Commitment

 

1.

Health Holdings and Botanicals, LLC, a California limited liability company

 

$

700,000.00

 

 

 

 

 

 

 

c/o Doyle & Boissiere LLC

 

 

 

 

330 Primrose Road, Suite 500

 

 

 

 

Burlingame, California 94010

 

 

 

 

Facsimile:  (650) 685-8711

 

 

 

 

 

 

 

 

 

With a copy of all notices to:

 

 

 

 

 

 

 

 

 

Heller Ehrman White & McAuliffe LLP

 

 

 

 

601 South Figueroa Street

 

 

 

 

Los Angeles, CA

 

 

 

 

90017-5758

 

 

 

 

Facsimile:  (213) 614-1868

 

 

 

 

Attention: G. Thomas Stromberg Jr., Esq.

 

 

 

 

 

 

 

 

2.

David a. Weil

 

$

50,000.00

 

 

 

 

 

 

 

7730 Carondelet Ave

 

 

 

 

Suite 135

 

 

 

 

St. Louis, Missouri  63105

 

 

 

 

Facsimile: 314-721-3043

 

 

 

 

 

 

 

 

 

With a copy of all notices to:

 

 

 

 

 

 

 

 

 

David Weil

 

 

 

 

2338 Immokalee Road

 

 

 

 

Unit 103

 

 

 

 

Naples, Florida 34110

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

5.

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Schedule of Advances

 

Date

 

Lender

 

Amount Advanced
by Lender

 

Total Amount
of Advance

 

Notation Made
By

 

4/   /03

 

Health Holdings & Botanicals LLC

 

$

400,000

 

 

 

 

 

 

 

David A. Weil

 

$

50,000

 

 

 

 

 

 

 

 

 

 

 

$

450,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------